2022 IL App (1st) 171645-UB

                                                                              FIFTH DIVISION
                                                                               February 4, 2022

                                        No. 1-17-1645

NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
by any party except in the limited circumstances allowed under Rule 23(e)(1).


                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,                )
                                                    )      Appeal from the
       Plaintiff-Appellee,                          )      Circuit Court of Cook County.
                                                    )
       v.                                           )      96 CR 5317
                                                    )
RONALD HOOD,                                        )      Honorable Stanley J. Sacks,
                                                    )      Judge Presiding.
       Defendant-Appellant.                         )


       JUSTICE CONNORS delivered the judgment of the court.
       Justices Cunningham and Harris concurred in the judgment.

                                             ORDER

¶1     Held: Defendant’s 60-year sentence, with eligibility for day-for-day good-
       conduct credit, did not amount to a de facto life sentence; the trial court
       properly considered all Miller factors in resentencing defendant; affirmed.

¶2     Pursuant to the supervisory order issued by the Illinois Supreme Court in People v. Hood,

No.126546 (Nov. 24, 2021), we vacated our previous order and now reconsider our decision in

light of People v. Dorsey, 2021 IL 123010.

¶3     Defendant, Ronald Hood, was convicted in 1997 of two counts of first degree murder and

two counts of attempted armed robbery in connection with the shooting deaths of Malinda Gavin
No. 1-17-1645


and Ray Bowen. Defendant was 16 years old at the time of the crimes and was sentenced to

mandatory life in prison for the murder convictions and 15 years’ imprisonment for the

attempted armed robbery convictions. In June 2013, defendant filed a pro se postconviction

petition, alleging that his natural life imprisonment sentence violated Miller v. Alabama, 567

U.S. 460 (2012). Miller held that the imposition of a mandatory term of natural life

imprisonment without the possibility of parole on a juvenile convicted of homicide violated the

eighth amendment’s prohibition against cruel and unusual punishment. The circuit court granted

defendant a new sentencing hearing. Following the new sentencing hearing, defendant was

sentenced to concurrent terms of 60 years’ imprisonment for each murder. The trial court denied

defendant’s motion to reconsider the sentence, and this appeal follows. For the reasons below,

we affirm.

¶4                                    I. BACKGROUND

¶5     The evidence presented at defendant’s bench trial showed that on August 29, 1994, the

victims, Gavin and Bowen, were in a parked car, naked from the waist down. Defendant walked

past the car with his friends. One of the friends suggested they “fuck with” the people inside.

Another friend asked defendant if he was scared and then handed him a gun. Defendant

approached the vehicle with his friend and codefendant, Anthony Spaulding, who demanded

money from Bowen. When Bowen refused, Spaulding fired shots into the car. Defendant also

fired shots into the car, shooting twice into the driver’s side window. Both Gavin and Bowen

were killed.

¶6     Defendant was found guilty of the two murders and two counts of attempted robbery. He

received a mandatory sentence of natural life in prison under the multiple-murder provision of




                                                 2
No. 1-17-1645


the Unified Code of Corrections (730 ILCS 5/5-8-1(a)(1)(c) (West 1994)), and a concurrent 15-

year prison sentence for the attempted robbery convictions.

¶7     In 2012, the United States Supreme Court decided Miller, which held that the eighth

amendment prohibits mandatory sentences of life in prison without the possibility of parole for

juvenile homicide offenders. 567 U.S. at 479. Subsequently, defendant filed a pro se successive

postconviction petition challenging his sentence of natural life in prison under Miller. The trial

court granted defendant a new sentencing hearing to consider Miller.

¶8     On May 18, 2017, the new sentencing hearing was held with the same judge that

sentenced defendant and codefendant in 1997. At the hearing, Dr. James Garbarino, a

psychologist, testified that he interviewed defendant twice (February 15, 2016, and June 20,

2016), looked at the information in defendant’s social history, and wrote up a final report. Dr.

Garbarino testified that he spent about four hours with defendant and reviewed records including

a letter from defendant’s GED instructor, transcripts from the original trial, and Illinois

Department of Corrections (IDOC) records.

¶9     Dr. Garbarino testified that he used the factors from the Miller decision as the organizing

framework for generating his report. He testified that defendant was 16 years old at the time of

the murders, and that the brains of adolescents are immature. Adolescents tend to make decisions

that are inferior to adult decisions and their emotions are stronger and harder to manage.

¶ 10   With respect to the second Miller factor, Dr. Garbarino testified that defendant’s social

history and reports indicated that he grew up in a very difficult situation “without effective

parenting, with a lot of disruption of parental or parental surrogate relationships, witnessing

domestic violence, experiencing psychological maltreatment and neglect and a lot of chaos in the

day-to-day caregiving.” Defendant experienced multiple forms of trauma, including witnessing



                                                  3
No. 1-17-1645


domestic violence, “which is understood to be a primary traumatic experience; witnessing

fighting, witnessing assaults, being the victim of assaults, [and] living in a dangerous fear-laden

environment.” Dr. Garbarino stated that defendant’s father was completely absent and his mother

was “psychologically unavailable because of her struggles with mental health issues and her own

trauma history.” Dr. Garbarino stated that defendant’s mother had three children that died in a

fire before defendant was born, and that she self-medicated through drugs that impaired her

capacity to be an effective mother to defendant.

¶ 11   Dr. Garbarino stated that defendant’s main childhood house was his maternal

grandmother’s house in Englewood. There was “widespread drug use in that house, widespread

substance abuse amongst [defendant’s] extended family.” He stated that “perhaps 20” people

lived in that house.

¶ 12   Dr. Garbarino further testified that defendant left school completely by tenth grade and he

was in a gang by the time he was 12 years old. His neighborhood was primarily Gangster

Disciples territory, but he was a Vice Lord, which “put him at odds with others in the

neighborhood even for things like going to school.” Defendant had been shot at, had witnessed

shootings, and had friends that had been shot and killed. Dr. Garbarino described defendant’s

neighborhood as a “war zone,” which meant that he was highly sensitive to threats and

developed a “war zone mentality.”

¶ 13   Dr. Garbarino explained that one of the Miller factors was the role of peer pressure and in

the environment that defendant grew up in, “there’s a lot of peer modeling of aggressive

behavior, there’s often a lot of peer pressure to engage in criminal and aggressive behavior.” Dr.

Garbarino stated that “simply the presence of peers tends to degrade the behavior of teenagers,”




                                                   4
No. 1-17-1645


which was a factor in defendant’s crimes. Dr. Garbarino testified that codefendant Spaulding was

a “high prestige individual” in defendant’s eyes and that defendant felt a responsibility to him.

¶ 14    Dr. Garbarino stated that defendant had a newfound maturity since being in prison. He

was “able to engage in reflection and study and reading,” and took advantage of programs

available to him. He got a job and began pursuing a GED. The GED instructor spoke positively

about defendant’s enthusiasm and competence. Dr. Garbarino opined that defendant would be a

good candidate for parole with transitional support. Defendant has been institutionalized for a

long time, and there are basic skills that individuals need, but Dr. Garbarino believed he would

be a safe citizen.

¶ 15    When asked if defendant was “irretrievably depraved,” Dr. Garbarino responded,

“Absolutely not.”

¶ 16    On cross-examination, Dr. Garbarino testified that defendant did not specifically say he

was afraid of codefendant Spaulding. He also testified that defendant had siblings who were

presumably exposed to the same risk factors as defendant growing up, but did not kill anyone at

the age of 16.

¶ 17    The trial court then noted that it had some additional questions for Dr. Garbarino. It asked

Dr. Garbarino about an error that had been in a previous draft of his report where Dr. Garbarino

stated that defendant told him one of the victims had a gun. Dr. Garbarino explained, “That was

an error on my part. That’s why we submitted a corrected report. When I went back to the notes,

I realized I had mistakenly drawn that conclusion because [defendant] had talked about being so

afraid. So I accept responsibility for that error.” The trial court then went into detail about the

nature of the crime, asking Dr. Garbarino if he had read the trial testimony. Dr. Garbarino opined

that he did not believe the crime was a planned assassination, but that it was spontaneous. The



                                                  5
No. 1-17-1645


trial court asked if defendant was failing to accept responsibility by stating he shot the victims in

self-defense. Dr. Garbarino responded that defendant had not said that and it was an error on his

part. When Dr. Garbarino again explained that he had drawn that conclusion from defendant

stating that he was afraid, the trial court asked what defendant was afraid of and then stated, “He

had the gun. Spaulding had the gun. The people in the car are half naked. What was he afraid of,

according to him?”

¶ 18   Richard Bard, a former supervisor at IDOC, testified that he reviewed defendant’s

records, and that from 1997 to 1998, defendant received eight tickets within IDOC. During one

incident in 1998, defendant attacked an officer, hit him from behind, and kicked another officer

when he was on the floor. Between 2004 and 2015, defendant received five tickets, one of which

was expunged. Bard testified that defendant had a “good” disciplinary record after 2001 and he

had been approved to work in the inmate commissary and the officer’s commissary.

¶ 19   Bard further testified that before the Miller decision, there were not many opportunities

for someone facing life in prison without parole. The resources were primarily directed at

inmates who would be transitioning back into society.

¶ 20   On June 9, 2017, the trial court pronounced its resentencing of defendant and

codefendant. Initially, the trial court noted that it had read the sentencing memorandum filed on

defendant’s behalf and a presentence investigation on defendant. The trial court stated that it

presided over defendant’s jury trial and had read defendant’s court files and postconviction files.

¶ 21   The State submitted victim impact statements from Gavin’s and Bowen’s families that

had been submitted at defendant’s original sentencing hearing. The State read those letters into

the record. Gavin’s mother stated in her letter that Gavin was her only child and had graduated

from nursing school. She thinks of her only child every single day and loses sleep every night.



                                                  6
No. 1-17-1645


She has relived the night of the murder over and over, thinking of the fear her daughter must

have felt in the last few moments of her life. Gavin’s mother stated that she always looked

forward to becoming a grandmother and a major part of her is gone forever. No mother expects

to bury a child. She stated that defendant’s and codefendant’s mothers can still visit them in

prison and give them a kiss. Instead, she has to visit her daughter at a graveyard.

¶ 22   The second letter that was read was authored by Bowen’s parents. They stated that

Bowen was the father of a four-year-old at the time of his murder. He loved his daughter very

much. Bowen and Gavin were two people who cared about everybody and everything. Bowen’s

parents will never forget the day they got the news of their deaths. The pain was so great and it

took them weeks to come to terms with the fact that they were gone forever. They asked that

defendant and codefendant be imprisoned for life.

¶ 23   The State then asserted, “The position of the State’s Attorney’s Office as to these

particular defendants based on the mitigation we’ve received would be a term of imprisonment

that would not amount to a de facto life sentence.” The trial court stated, “I’ll certainly consider

it.”

¶ 24   Defendant then spoke on his own behalf. He stated he was so sorry for the pain and

heartache he caused the victims’ families. He should have refused to participate in the robbery

and there was no excuse for what he did.

¶ 25   The State then argued that the two victims were innocent people, and defendant and

codefendant shot into their car multiple times. The victims never had a chance and never saw it

coming. There was no reason to shoot into the car. The State claimed this was not a sentence the

court was giving, but rather a sentence that the defendant and codefendant had given themselves.




                                                  7
No. 1-17-1645


They were responsible when they were sentenced in 1997 and they were responsible 20 years

later as they sat in court to answer for their crimes.

¶ 26   Defendant’s attorney then reviewed the factors in mitigation, the Miller factors, and

asked the court to sentence defendant “in the mid range between 20 to 60” years for the murders

of Bowen and Gavin.

¶ 27   Before sentencing defendant, the trial court stated that defendant had not shown, based on

his conduct while in custody that he was “irretrievably depraved,” and therefore he would not be

sentenced to life in prison. The trial court then went into detail about the actual crime. It

described the defenselessness of the victims and the brutality of the shooting. The trial court then

stated that “sorry just doesn’t cut it” and noted that the victims did not get a chance to live, while

defendant and codefendant still did. The trial court then stated:

                “These two gentlemen are coldhearted murderers, as simple as that. They

       have changed in the last give or take 20 years while they’ve been in custody and

       changed much for the better. Had they been 18 instead of 16 back at the time of

       these murders, we’d be talking about something besides life in prison most likely.

       As I said before, however, the Court cannot find that they’re both irretrievable, as

       the Miller case says.

                ***

                I am certainly going to consider that both men have done excellently well

       while they’ve been in custody. Maybe being locked up for a long time has

       benefited them.

                ***




                                                   8
No. 1-17-1645


                We’re hearing all this evidence about [defendant] and [codefendant]. And

       it’s sort of like on August 29, 1994, they were one person. They’ve

       metamorphosed into two different people now in 2017. And, oh, by the way,

       there’s a little footnote to history, they savagely murdered Ray Bowen and

       Malinda Gavin. Like they’re a little footnote to history. It’s all about

       [codefendant] and [defendant]. I’ve considered all of it in that respect. They’re not

       the only people in this case I’ve got to consider. I’ve got to consider Malinda

       Gavin and Ray Bowen. They’re the ones who were murdered by these two men in

       a cold, calculated manner. And to hear them described as ‘young boys’ is a little

       hard to accept. They were young, but this was a crime that warrants something

       other than, ‘go home today guys, just don’t do it again.’

                ***

                This is a crime that shocks the conscience of a civilized society. Two

       young guys who are now mature men go out and kill two people for nothing,

       absolutely nothing at all.”

¶ 28   The trial court sentenced defendant and codefendant to 60 years in prison for each

murder, to run concurrently. The court stated, “a sentence [for] a crime that took place back in

’94 before truth in sentencing, it’s day-for-day credit. So on a sentence of 60 years they’d do 30

calendars, approximately, maybe a little less.” The court noted, “[t]hey get credit for the 20 or 21

years they’ve been in custody so far,” and stated they would be out in 8 or 9 years. The trial court

added that it considered defendant and codefendant’s age and “everything the lawyers on both

sides argued.” Defendant moved to reconsider his sentence and the trial court denied the motion.

Defendant now appeals.



                                                 9
No. 1-17-1645


¶ 29                                   II. ANALYSIS

¶ 30   Defendant originally contended on appeal that the trial court abused its discretion in

sentencing him to 60 years in prison, where it failed to adequately consider the Miller factors. In

Miller, the United States Supreme Court held that “mandatory life without parole for those under

the age of 18 at the time of their crimes violates the Eighth Amendment’s prohibition on ‘cruel

and unusual punishments.’” Miller, 567 U.S. at 465. The Supreme Court held that minors are

constitutionally different from adults for sentencing purposes, being less mature and responsible,

more impulsive, and more vulnerable to negative influences and peer pressure than adults, and

not having the fully formed character of adults so that their actions do not necessarily indicate

irreversible depravity. Id. at 471-74. The Court stated, “[w]e therefore hold that the Eighth

Amendment forbids a sentencing scheme that mandates life in prison without possibility of

parole for juvenile offenders.” Id. at 479. The Court continued that while “appropriate occasions

for sentencing juveniles to this harshest possible penalty will be uncommon, *** we do not

foreclose a sentencer’s ability to make that judgment in homicide cases.” Id. Still, a “judge or

jury must have the opportunity to consider mitigating circumstances before imposing the

harshest possible penalty for juveniles.” Id.

¶ 31   Our supreme court in People v. Holman, 2017 IL 120655, ¶ 46, considered “what it

means to apply Miller” and stated:

       “[A] juvenile defendant may be sentenced to life imprisonment without parole,

       but only if the trial court determines that the defendant’s conduct showed

       irretrievable depravity, permanent incorrigibility, or irreparable corruption beyond

       the possibility of rehabilitation. The court may make that decision only after

       considering the defendant’s youth and its attendant circumstances. Those



                                                 10
No. 1-17-1645


       characteristics include, but are not limited to, the following factors: (1) the

       juvenile defendant’s chronological age at the time of the offense and any evidence

       of his particular immaturity, impetuosity, and failure to appreciate risks and

       consequences; (2) the juvenile defendant’s family and home environment; (3) the

       juvenile defendant’s degree of participation in the homicide and any evidence of

       familial or peer pressures that may have affected him; (4) the juvenile defendant’s

       incompetence, including his inability to deal with police officers or prosecutors

       and his incapacity to assist his own attorneys; and (5) the juvenile defendant’s

       prospects for rehabilitation.” See also 730 ILCS 5/5-4.5-105(a) (West 2016)

       (codifying these factors).

¶ 32   The Supreme Court held in Montgomery v. Louisiana, 136 S. Ct. 718, 735 (2016)

(quoting Miller, 567 U.S. at 465), that “[a] hearing where ‘youth and attendant characteristics’

are considered as sentencing factors is necessary to separate those juveniles who may be

sentenced to life without parole from those who may not.” The Court stated:

       “The [Miller] Court recognized that a sentencer might encounter the rare juvenile

       offender who exhibits such irretrievable depravity that rehabilitation is impossible

       and life without parole is justified. But in light of children’s diminished capacity

       for change, Miller made clear that appropriate occasions for sentencing juveniles

       to this harshest possible penalty will be uncommon.” (Internal quotation marks

       omitted.) Id. at 733-34.

¶ 33   Our supreme court subsequently determined that Miller’s holding and rationale applied

not only to juvenile defendants who received mandatory life sentences without the possibility of

parole but also to juvenile defendants sentenced “to a mandatory term of years that is the



                                                 11
No. 1-17-1645


functional equivalent of life without the possibility of parole,” i.e. a de facto mandatory life

sentence (People v. Reyes, 2016 IL 119271, ¶ 9), and “to discretionary sentences of life without

parole” (Holman, 2017 IL 120655, ¶ 40). More recently, our supreme court has defined a de

facto life sentence for a juvenile offender as one that is greater than 40 years. People v. Buffer,

2019 IL 12237, ¶¶ 41-42 (stating that “a prison sentence of 40 years or less imposed on a

juvenile offender does not constitute a de facto life sentence in violation of the eighth

amendment” and because the “defendant’s sentence was greater than 40 years,” he received a de

facto life sentence).

¶ 34    In his supplemental brief, defendant argued that his sentence was in fact a de facto life

sentence because it was greater than 40 years. See Buffer, 2019 IL 12237, ¶¶ 41-42. Defendant

further argued that because a trial court may only impose a life sentence on a juvenile offender

“if the trial court determines that the defendant’s conduct showed irretrievable depravity,

permanent incorrigibility, or irreparable corruption beyond the possibility of rehabilitation,” (Id.

¶ 46), and the court in this case specifically stated, “the Court cannot find that defendant is

irretrievable,” it therefore could not sentence defendant to another sentence of life in prison.

¶ 35    The State responded that defendant’s 60-year sentence was not a de facto life sentence

because he was sentenced before “truth-in-sentencing,” which requires those convicted of first

degree murder after June 1998 to serve 100% of their imposed sentences. See 730 ILCS 5/3-6-

3(a)(2)(i) (West 2008). Because defendant was sentenced before June 1998, defendant is entitled

to day-for-day good-time credit. See 730 ILCS 5/3-6-3(a)(2) (West 1996) (the prisoner “shall

receive one day of good conduct credit for each day of service in prison other than where a

sentence of ‘natural life’ has been imposed. Each day of good conduct credit shall reduce by one

day the inmate’s period of incarceration set by the court.”) As a result, defendant, who has been



                                                 12
No. 1-17-1645


incarcerated since 1996, could be eligible for release from prison in September 2025. The State

contends that because he is eligible for day-for-day credit, and therefore only likely to serve 30

years of his 60-year sentence, he did not receive a de facto life sentence.

¶ 36   Our supreme court has recently addressed this exact issue. In Dorsey, the court noted that

the statutory scheme applicable to defendant “requires that a person receive ‘one day of good

conduct credit for each day of service in prison,’ where each day of credit must ‘reduce by one

day the inmate’s period of incarceration set by the court.’ ” 2021 IL 123010, ¶ 51. The court

continued:

       “This day-for-day credit scheme is designed to encourage rehabilitation and

       enable an offender to be released after he serves half of the determinate sentence.

       It allows a predictable, fairly accurate assessment at the time of sentencing of the

       ultimate length of imprisonment. Prisoners know that they are directly

       accountable for their successes or failures of self-control and have a direct stake

       in maintaining good order and discipline while incarcerated. The statutory credit

       scheme provides prisoners with incentives to conform their behavior to what

       society will accept. Thus, an offender sentenced under the statutory scheme

       providing for day-for-day credit – who conforms his conduct to the prison rules –

       can demonstrate growth and rehabilitation, thereby procuring his own release

       after serving half of the judicially imposed prison term.” (Internal quotations

       omitted.) Id. ¶ 52.

¶ 37   The court concluded, “[w]e find, then, that the statutory good-conduct scheme in play

here provides defendant ‘some meaningful opportunity to obtain release based on demonstrated

maturity and rehabilitation’ before he spends more than 40 years in prison, which this court in



                                                 13
No. 1-17-1645


Buffer determined as the line for a de facto life sentence based on an extrapolation from the

legislative determination.” Id. ¶ 65. We therefore are likewise compelled to conclude that

defendant’s sentence, which offers an opportunity for release after serving 30 years in prison, is

not a de facto life sentence in violation of the eighth amendment.

¶ 38   Having found that defendant’s sentence is not a de facto life sentence, we now address

defendant’s argument that the trial court failed to adequately consider the Miller factors during

the resentencing hearing. Specifically, defendant contends that while “the defense presented

evidence of [defendant’s] tragic social history and the impact of his youth on his conduct, the

sentencing court’s comments at the sentencing hearing reveal that it gave little consideration to

these mitigating factors and, instead, focused primarily on the need for retribution and the nature

of the crimes.”

¶ 39   A reviewing court will not alter a defendant’s sentence absent an abuse of discretion by

the trial court. People v. Alexander, 239 Ill. 2d 205, 212 (2010). A trial court abuses its discretion

in determining a sentence where the sentence is greatly at variance with the spirit and purpose of

the law or if it is manifestly disproportionate to the nature of the offense. Id. In the absence of

evidence to the contrary, we presume that the sentencing court considered all mitigating evidence

presented. People v. Gordon, 2016 IL App (1st) 134004, ¶ 51.

¶ 40   Illinois has now codified the Miller factors. Section 5-4.5-105(a) of the Unified Code of

Corrections (Code) provides that when a person under 18 years of age commits an offense, the

trial court at sentencing shall consider the following factors in mitigation: (1) the person’s age,

impetuosity, and level of maturity at the time of the offense, including the ability to consider

risks and consequences of behavior, and the presence of cognitive or developmental disability, or

both, if any; (2) whether the person was subjected to outside pressure, including peer pressure,



                                                  14
No. 1-17-1645


familial pressure, or negative influences; (3) the person’s family, home environment, educational

and social background, including any history of parental neglect, physical abuse, or other

childhood trauma; (4) the person’s potential for rehabilitation or evidence of rehabilitation, or

both; (5) the circumstances of the offense; (6) the person’s degree of participation and specific

role in the offense, including the level of planning by the person before the offense; (7) whether

the person was able to meaningfully participate in his or her defense; (8) the person’s prior

juvenile or criminal history; and (9) any other information the court finds relevant and reliable,

including an expression of remorse, if appropriate, although, if a defendant chooses not to make

a statement on advice of counsel, a lack of an expression of remorse shall not be considered as an

aggravating factor. 730 ILCS 5/5-4.5-105(a) (West 2016).

¶ 41    Here, the resentencing hearing was conducted specifically for the purpose of considering

the Miller factors. Dr. Garbarino testified that he used the factors from the Miller decision as the

organizing framework for generating his report on defendant and presented evidence on each of

the factors.

¶ 42    Evidence was presented showing that defendant was 16 years old at the time of the

murders and that the brains of adolescents are immature. Defendant’s social history and reports

indicated that he grew up in a very difficult situation without effective parenting, with a lot of

disrupting of parental or parental surrogate relationships, witnessing domestic violence,

experiencing psychological maltreatment and neglect and a lot of chaos in the day-to-day

caregiving. Defendant’s main childhood house was his maternal grandmother’s house where

there was widespread drug use. Defendant left school by tenth grade and was in a gang by the

time he was 12 years old. His neighborhood was described as a “war zone.” Where defendant

grew up there was often peer pressure to engage in criminal and aggressive behavior.



                                                 15
No. 1-17-1645


¶ 43   Evidence was presented that defendant had developed a newfound maturity since being in

prison and took advantage of programs available to him. He received his GED and his instructor

spoke highly of him. Dr. Garbarino testified that defendant would be a safe citizen.

¶ 44   The trial court described the nature of the crime, stating that the victims of the shooting

were defenseless. It noted that while defendant and codefendant had changed for the better over

the last 20 years while they were in custody, the victims were murdered in a “cold, calculated

manner,” and the crime “shocks the conscience of civilized society.” The trial court added that it

considered defendant and codefendant’s age and “everything the lawyers on both sides argued.”

¶ 45   Looking at the entirety of the resentencing hearing, we find that the trial court properly

considered the evidence presented on each of the Miller factors. Although the trial court did not

specifically identify which factors it considered in determining defendant’s sentence, it is

presumed that the trial court properly considered all mitigating factors and rehabilitative

potential. People v. Brazziel, 406 Ill. App. 3d 495, 499 (1993). A trial court is not required to

specify on the record the reasons for the sentence imposed, nor is it required to recite and assign

value to each factor presented at the sentencing hearing. People v. Sauseda, 2016 IL App (1st)

140134, ¶ 22; People v. Baker, 241 Ill. App. 3d 495, 499 (1993).

¶ 46   To the extent that defendant argues that the trial court gave more weight to the severity of

the crime than the mitigating factors, we note that “because the most important sentencing factor

is the seriousness of the offense, the court is not required to give greater weight to mitigating

factors than to the seriousness of the offense.” People v. Harmon, 2015 IL App (1st) 122345,

¶ 123. Accordingly, we find no abuse of discretion.

¶ 47   We granted defendant’s motion to cite additional authority, but find that his reliance on

People v. Zumot, 2021 IL App (1st) 191743, is without merit. In Zumot, the defendant was found



                                                 16
No. 1-17-1645


guilty of first degree murder and sentenced to 45 years in prison. Id. ¶ 1. His conviction was

affirmed on appeal. People v. Zumot, No. 1-05-1068 (2009). The defendant filed a pro se

postconviction petition, arguing that the trial court failed to properly consider his youth and

attendant circumstances, which was summarily dismissed. Id. ¶ 2. On appeal from the dismissal

of his postconviction petition, this court rejected the argument by the State that the trial court did

in fact consider the Miller factors when it sentenced the defendant in 2004 – years before Miller

was decided – simply because “information touching on those factors was included in the PSI

report submitted at sentencing.” Id. ¶ 40. We stated that “being aware of evidence relevant to the

Miller factors is wholly distinct from considering those factors as mitigating, or carefully

considering the prospect of a defendant’s rehabilitative potential.” Id.

¶ 48   In the case at bar, the resentencing hearing was for the sole purpose of presenting

evidence on the Miller factors. The trial court did not merely review defendant’s PSI. As

discussed above, the court heard extensive evidence on each of the Miller factors and we have no

reason to believe it abused its discretion when resentencing defendant.

¶ 49                                   III. CONCLUSION

¶ 50   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 51   Affirmed.




                                                  17